Tw Tes Uwihecl States Disheict Covet
(Nesteeu Disheict sE Noeth C ALD |:wHand-Delivered

 

Sivtssw \e “DN CSOs 7 -FILED
. STATESVILLE, NC
No. Stis -C\Vi- OOGG- FOW NYE |

 

 

U°S. District Court
Western District of NC

 

 

 

 

 

 

 

 

ss | Mewekaw dua oF Law
Play tiFe Respouse tw Opp
Ni. te DsFaudawh Matbvsuw
Ds Yerrlawts | Rules s6(c) Feel, RX. Crv. P
ISWU C Ome ClawhFe Mashelt leur ws Le, PRo-s

 

Mouinyg Hare Couet deny De Favdants Mob ow Yen. Se ty

Sudgmeat ia this wcthoa.

SA

LL Ww Suppoat Cl riw:biEF submitts AE lavittp cities,

ENLCNES [ssuz oF A maAbzerel Fact Sxuist
such Theat rie, Wk a FEect ths sutcome oF the trial

 

( x

Rens iW Wa

could Zetiens & eedr+ Fee Hes PlawtFF.

 

 

 

 

Case 5:15-cv-O0066-MR Document 42 Filed 11/19/18 Page 1 of 27

 
Statement of ths Case

This fs 4 Acfy vs Fy Lest sl bey Lave LFF fo fe S.F AL A Lxtrprlerk -

Cotrselir. el rghit Hoda - sta kiting Lhes  avnesital ase oF the
hz Seo Mz fitteaot LF Guas aod ed Danoviel fa sescig ind
Tehourhs UWikuesses As A debewct Cherbrw neg dated boa!
Ooikh won dana bene! bs list< Aan Pht tires’s Safe] Z Pheer

hers tes, ‘ tS sul >

 

 

(Bey) Aship sastvicss over A OrssK coniche] ol Accouckly
bo the dishwet toast sual peachees wal foachin, dF
Tsleouahs py Vituascss by Ss exit wg aponouedl 7 Shoun hs
LO thodss.6 \oluer tree. plete Me. Ett pals ae Fane
such elu het Debouahs Dhhocacss meawistiox thet is
Appoouccl, Antal Dm qual Damages oF Pedy zaal ot tha _cest
oF Filing Hack coup taint ba ‘Ps Fznclaat Bireocnta Anwsol
Edin tacks . Caady iL Pichus Yas U5. 247, Z6), 18" S.Cr.
iouz Clare) PI Liv kite alleges claims pue.suant te
ALU TPA Awd the Fest Auvend Me zk DsFenclawsts

 

ths PAT FES cl AiMs_, ARAViNG, that thete cobtans
Avo. wat vio lwkhs the Comekrd trhonl.

 

Ste ts ment oF Facts

 

ee « e .
/?, L Z l mutts 2 LAS LFSPOWUSS Ay

Case 5:15-cv-O0066-MR_ Document 42 Filed 11/19/18 Page 2 of 27

®

 
the ole Feuclants maha sfetes Haat After Allow La,

twa (2) ome CY how Theat ' : 3 =

<
Las thes ( harp | | iby on C owsdu chee! Dy \lo bus tsk Ap Peoysel
——" é ‘ : 4

*

    

     

DEMS SiON B Lot LIWud ts Allow Lik LEM 008 Ofar

i 1S eth qi Dasha yuch’s Us tntercess
ism ahss basal Luomete oF bat deere hat Usralferch to Ate wel.
Deksud aust beselc) wg [PFS paws ths R3lix Lo 3 hazsostled
Gols Ast bord Usual Consist. Anrod [Mealtol 8
Dsleowhs Wibiasss Ws A “Peaster clawomylorction “

u

 

Platw i. [ =
Jahorels WSibesssss dowouncee All ot Chostemleam As Falex
Beslaiont , Showerhs¢ Ls CA Wet LE x

 

J .
Canter $emchiay oF Chetstrwclom thes fesniby clac berate

pas praty oem _of MAatmlte Ahi consittsig Lhaf Porfirio

 

 

 

Case 5:15-cv-00066-MR_ Document 42 Filed 11/19/18 Page 3 of 27

@)

 
PlatwhEE soet £scouess theovsl Aol mwwis beativs®
FUME SIS = ’ ‘ Al SF

fz sams Letsole tinal iat Cons Prematiins b> Dekavdawt

 

 

 

C a Leave. Amal A hi u bslhis i
is : wu foe , Dek hoy
s m) Ol 5

| Redd) way ATE, 5 | | Brown ATES |

3 ‘ ‘

. - —“ ¢
Defirarust 3 Rous mS AckmMi Soins of Lnicatr satiwsg Hes Os bovehé

i Ze I PRE Ats| FM Bn
i t > i 1 : \
TAS ys erty Ws, Pius VPoltotes  comsideeie Sin Wane Wes

SJ
ws as t ify stewcee  hsacl to ul tomate ly

 
 

te PlaostiFF yasckne fhe laos oF Pris Pomstifetiou ot

fe cadelastloscbocSivkttradtiment 42 Filed 11/19/18 Page 4 of 27

     

 

 
Ag quran
Thess A”es CGenowe fssuz ef material Pact
that [22 clude unatatets) audg mawt Be ths
_ DefaiclAnts ons the Plath FFs claws .

 

 

Siumrnavinkns isha Ment > Les sys hael only rE the

Astatc) Leteoe thes couet skews frat Piumé 2 USO Qawuiw S

issce as te Hany My tec Dire Ans Haat the wate “party

ie wwtitlend ts fucka an ut as t math st leon fale slo)

tora. Ka Cin vr hk MA terre tll Lire £ fs owt £ that bal it a

 

 

Los eubtoue oF the soil wale. thes pout ian [utbay» —___
De. » Le: + We. 477 U.S. Z24Z, Z4S, 106
SC 2s0s (1¢9G)

 

WwATess - cs KYO Ve

Wwedkk Zo
tliat aed bai pw vas bh Abide

 

 

 

QLArw [roultes [ra Docks. porch Kssoc. tated Fath ful sxtvAwt ¢ c[AsS.

Fiz r Ve < A

 
  

a pemnkiwy About the Dehsuaks OSV betes ae Mie. | wise l |

Case 5:15-cv-00066-MR (Sghument 42 Filed 11/19/18 Page 5 of 27

 
~ ‘ j “ - —_

Y i 1 Ask rif . L_ LVN 0 AS Mc fA ty + & / 4
Gf =

oC pLA d ° sun scoh  b [AR 2 Foust has (ath Lourest hbo

 

 

  

 

 

/
y Se 7 ¢ ; > A ZL.
: . —_— -
lets LF Abt Dorval Eb lz Apert Late Sucisty gnarl Lae.
: ‘ Cc. £ / S, oO
ENigl tht I Lif FL gat out vst sahmittscd Li fity Frese.
e e . 7 « 7 —
z Sells f
’ ws, WAL J; D
lind 13 2 [xanl ow wi resus of Sich

 

Tie—Fachos| Aspote 1s tle snitkousl , Usshet ga tecasis
[bus paths Phas. ERE Detnub rst Chupletabicy Sst yle2s

+ — /

5 2 o & rei

sss = Ua bach “
CAs ar oe Lyset Vows te Stats Banec oe EC ducdtio Nl.

 

Foes citizens to Confess by Worl of Ad thee Fait,
fueesine [ 319, U.S. 624 (1443)

 

The fhe t fiat & Relissbois foling Lok pacstilasd

__Filzshy ft eet thncloxgy oP FLE =m he WS has Sse

Case 5:15-cv-00066- om eesument 42 Filed 11/19/18 Page 6 of 27

 

 
a tit Otclbedsie D facile fats AL Aes otexeslat fedod ok

 

choos D adiscaimentte edu $e, wt: cobshetal Lk

 

D A ASA3I5IAA alse? 2B ile A bias ec
ae sl. Ai tecsent Abe: od ol Lis Q Tus LL Ansty C
hits A mn / FA Bwwtl ol esta 1+ Yen y 4 if o Cs FR

V4 Ant Phos” Ls A Guwu ws psu pf A mits inl
Pict Aol Me@fraw) Fok. sane (ope past Vcoshues

SAL 2 . Sem the Lo Mean ¢

Z7z, 2vs, (bb Sct zoos (18h)

 

C ewe. los teal
Nf

 

. é ‘
bee. 4 ns. SSAIS sz U

S ommynty Parable, Msc fe shovld be cdesos tach.

i

 

 

zs Fol, hw 7 Le x Lot sf

Nove b ge LOIS

Livi EF F

 

 

 

 

 

Case 5:15-cv-0O0066-MR_ BDacument 42 Filed 11/19/18 Page 7 of 27

 
Inu He UOwihed States Dishent Couct
esis Dishert oF Noth Creo linn
Sivbsville “Diviewsa
No. “5 21S - C V- O06 -FOW

 

 

 

 

 

 

 

 

= as) DR, Platwtit¥s APP D ixZ INDEX
PlAwetEF oF AFFedavit Awol, Citiwas TN
Ve Suppoet te oppesitinal ts
Te Ss ad De Fe Motu wn
Dé Fzaal 4uts “Audlgm east

Locw\ Cols? . | Ce)

 

NOUS COME  Plarw WEF pilossez Aves haNl lee Prous D2.

 

o uM =s s © f s

Wrotios he Summaty Dudgment.
& AFEc awit ot Pi rznwtt a [- LZ pacageapls |

 

 

 

 

ibe , vieliewhanispule igh 6 Bible
pol Trt Sscimh /
© titleds* Ketisonrtise Team the Scaphecs

 

 

® ttlsads ike Ep yous vate Ly: Geel § Lave

 

 

 

 

Case nn (a 42 Filed 11/19/18 Page 8 of 27
l
 

_____kespere tally submitlhed, fhis Ph [24

alby bE Netembet, 2016

Jl lees bin (. Lat [Pld

Lettie LE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case s:15-cv-nn0e6.MZrocuumen 42 Filed 11/19/18 Page 9 of 27

 
 

Tw ths Unthel States “Dishoet C rue
U\ss haven “pishect of Noth C eo lA
Statesville  “Divisisn
mo, oils - CV- 6666 - FDU

 

 

 

 

 

 

 

 

Masel ex Bseoue Se | AF Fada Sixppanthag
YO
“Pla wtEr oppose Howl B LE E-nicbants
No be bibs Fil Simaahesy
Gevras 7. Solomon et al. Oudeyneut
Ds kw olawt- ful Sole) Ed. Ly P

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 5:15-cv-00066-MR_ Document 42 Filed 11/19/18 Page 10 of 27

 
Ty Mareshall ls “Beda “Se., bsiwe Fiest duly Swen,

haeshy Ae poss Awl SAys Xs PoVow/s «

 

    
 

_

Zh Fle Lint C13) Aud Am
La stn pad Lwt DP potenti

 

Lhe AELLAAILL:

2. Lam pis aural ipitttE ta fh Aetiow, Anil Z- carcat lA
Likes to plowile fhe Psllevsily Las Pitirtioas Fy ph
Le out Ls conslitstp fos. Lim peasccetls L pact Cart Abid
At thé Plex nvscbhnt Later, tiv! ZLsditebras Dcrtecl tol
“Paylice.cul, VA ei whe Z Ls po Lett SINCE
Litteet. 4 Ff 2Zbfl.

SZ, Puoy paesoast l Kuso becolse Is such,’

Fo /lausiwa De Kawlacat kercleliwy Ap penis ut Aural Allows 1106
Putas (2) pS OD hove er Oko DID2ZSehg SHeVICSS
Oo) \ ‘

inc Phe Chapel | Ibert oat Tas (qr. Awd ZO" 5E Apel,
ZO Acc agcliwes es the Eels thus cowsttty tow of tus

eee ~

t

+ NAt

dash Tht 36 cuisty “

 
   
 
   

a

£

   

    

Shaft fhehd (wets Stl gscties ad Ls, fbOS

Ghoun ures by santyledS be Oe sulle rhyesscS

@  aarctsae Las a C haoel| bh bb tin, Asal thal would

Ds tend At Redding pevmnitt ths =—eshiyius Feu
os SQ Ss I LZ.
Dehewehs UVitwases pumecbes .

Case 5:15-cv-00066-MR Document 42 Filed 11/19/18 Page 11 of 27

 
S. De Fens test Kecdldl inegas Ke 2S POW SS USAS that bhe

Res lieious Peleus namie whats dash rwMcc, luechos. oS he uA '

 

TD ___\
DS tbrezeccs, Ks te Totes tect CLEw hanes HON « yh Be spooscbic

tate impossible Dehsvah’s Witeesiss Oo bs lever jus
ths ae aes pe Vestahaak ot Ch2istordane
toe that nm at. et ba vAh§ U3 \) thy Die ont mat
los) Liew fy the Westby aach@iw se peund..
G. Ys Rasta Kedehine, Axtaxss| sel st zexplical uw hl the
Bele layiasss Plies Us o Krone ch the te osill Lbs Wo
QO AN OS
bs listous Qeoup Loeship sooiess od Disbourh's
DS rhoeeses us machses at Aleptnidee Cotter tous A/
TDoustits How.
yo st tecd the Admiwislea bye Remedy PRecedutst

 

 

bel cl lang the OW, Oe usb sites hued ci Ting Fab
cs Bible 5 pubhimbouis
—l
published by the UD tcth te ore ve Seciaty Hee
gehfaus cawathetan hod slo ot SF hhawalet
(9 phone ecees Phew _pyet easly Bes shew thy Dd crore

c

bok oth DAT QILG mie, Arta, 2a lisioa Comsidbe tin
Chwrche =n COM $o7 Le Poa en bey bows Hs Bunt,
Teotesfok, Cathoha hudt Al A\\ rely,” eecept
“Ocha uth Osthu sss. Waktedeborcs ime Bi hee Aud
Tbk fe Spee hy “
Zz A Li sol z uv Ven browses of Lhe
La teh puwene Vorbls aco Ttnct Socrsty 5
LA tree has- -deooogmaye oki seshbifo| thon Page 12 7 27

 
bhskzd Fubl Lea tows +; { Leck

——— Ld

wa "Ron sens chon 2am thus Sctip hiecds
—J §

 

 

 

HI@ Kusesp your seslvees pu (sod love
L_—— }

 

Thane snc [2 Pag zE Arrryl E)) hav (C2 2)

CAA - As De ACh

 

G. “Lows Aclwwoistvrtive Remecly Pobceccd its ZX hvsed,
iwtoemech Tham oF bu uit States Dupheme.
C owe hol diss, is (Mast Vins doin Stats Basco aot
CdycAtiow VWs Baass tts.

eo q O, IY) sof

 

Ll. Vloukhs OD rhcisss bélieve Lhnin lies -coussti ty Hod
His easly Atve fet li yew al ZnALN cad tht tobe

 

fiat bu Any “e? * thet ) wrt ALS, a
CC VE Ls th stows LAlbohe ulprtsvad. 1s

fbpo sfA se Side! weak Jo chs s EM outs’ hij.

l22 YL SAVE tule CE Verh tsxaly perils) ety pare

_—/ /
A Le Zz feesoly FE a] To Fé Pacts dDhrontod

Zell ov! cAeEnE cHpes.

 

 

 

 

Lhe hd Deleow dots bd woe _Cowtgaers Lhaft Zia f wens
Le obatiey waa Cosebh Lriact| ish te

115- U ocous. MR Document 42 Filed 11/19/18 P 13 of 27

 
Cites doe set oot Feom te Toblica drow published
l ‘
Lelio ious Leaa\ly chuawtseed Auch stablishec oko mile wtiaw
oF  “Jehowbs Wrwesces eu Artlacd *

 

“

w
Keksoning thom the Scriptures

 

 

 

= Z Bu leadiwa °
—J
ey Deo Deheu ahs U) Uditwesses bslicus that thei
ke ltaion is the owsly Right one 2
= et —t

 

 

 

 

f) —— a il
says Thsne it one Lap, ots faith, Jesus stats Naerow
és fag gate Ansel Cdken aed the sich ZAchiWng oft Inte \wEe ,
Ancl Few Aes the oniis Fivick Dats it... ~ Not every AS

Q

é

‘Le , ; will entse inte +he

Kirsgclows pF the heavens, lwk the one do (ig Ths

will oF my  Tathee whe ts ia ths hes vEns “wilh
Math. 72/3 14, 2\5 sze Alse | Coeiwthtaus i216

 

@ Kz ogatédly tHe Seki tutes pe Fen, to ths bady oF
Taue Penta tae teaching As the teuth, Assad Chats biaity
is spoken oF As the Lun oF the tract” C] Fin 31/3}
Z Tehabdsp 5:12 Poboas mie 2dbcument a2 Filed 11/19/18 Page 14 of 27

O

 
 

. ; a
the Bible thete Faith in the Bible itsslF As Cod& Waoech
ay Yes Them the Coal Vie ctlow that oe) hat Was 4 hv S is

& a

   

   
 

aid >

the Zitat stan a Ako AgaAiwst Which to Mersugs anes

. —————s

 

 

 

 

 

 

 

Jz hoyaWs 0hG Awtz Aton.

 

ow phadS 2 Sob hundowes
@ Would Ffardhtl Cuts tw s wel comes
Apostates two theie presence , Sithen.
pikiomally of by Rete d img then litaratuad ?

Case 5:15-cv-00066-MR Document 42 Filed 11/19/18 Page 15 of 27
(2 )

 
 

 

Le Any

 

NEVER

é
fo him ‘

u
GB Lomallres ‘7,195 ZX haat You, bpothaes , Lo kasp yout. = ye

op those uhe caves oOlivisinws And occhsdnus PA

 

Stumbling Com teiteiey te the barelowg thet you Wn &

—
= c ~~ . J Ne
2 ZX Zs Zz, $ & hz

wileless parse

 

 

 

 

bétuas Ais PEM 2 tind DP Aue

 

 

Tra. 32262 “Ds sane ewe Aims slE quill spe Stee
gSs As: s Ll work
. fa l ek 3 SAK Agate
er how j 1s AUS Ss sxl ~
dS Zz. oe USSS vert

LUF fhinsty ove Ds G2 withost ple wK stse/F,
(e Com pie DTsAjal LF? /3, 14)

~~

 

Case 5:15-cv-O0066-MR Document 42 Filed 11/19/18 Page 16 of 27

@)

 
 

 

 

 

 

 

LS cle pan
—_»

 

 

ow pias 233 Ssh herrediss

 

@ Aes thoss who Ate Feo tol ssevawe of Ged
~ ~ x x ~ <e sd re fhe

 

waerous  choteches aE Chuistsaclam 2

 

 

Ze a 11 ‘ LS 4A é

Case 5:15-cv-00066-MR Document 42 Filed 11/19/18 Page 17 of 27

 
fp Las, ‘ SAYS Lx hasih thes Al ais hbye ( as f ees asilly

; , yi LF / s AV Ast of lope rf iE his OS FIN MES fx SA pits Lat

is tL Sey a sh Ss “Kz S

 

hilly fb ww hd LycEVGeS co

a

 
 
 

 

Te ‘Lol. . - VY ove.

ws Airs fans

Ames g you, byt Sat pouty Lz. “ ‘

S4AmE  miwol Aud pw Shs sms Joos af Pharight a ( Such. ussity

lags ob Z2xist A Menta Pos vabiecl chutehes of

Che tS syrah, >

“7

— a ae WW -
~. ‘ =

: - . [se “L zl = , =

 

 

 

 

 

®M  VeFiwites & The Ce tenl choc fair DF Lclibsans oF
Chetstenclem. Aécotcliig te Chast Pthanasthn Cenzs |

 

FILES 2 : y Z 2 Cass sk, het & Le
o> L 5 oO ps Hef, tbe ad 7h bs Mi
SS y = Wot Aes L L¢

Case 5:15-cv-O0066-MR_ Document 42 Filed 11/19/18 Page 18 of 27

6)

 
 

 

 

 

 

wv, hs

 

 

 

  

_ re 51 bls. 27:
Ltlisk jo immeatality of fhe bh
7 ‘ lds e

  

ums Soul As fiz bast’ Foe

 Caatiwdad hte fs wt fale Ivur flr Bible; (hts Roorts ns |

: o (4) Th

s : Sef caphik ws

 

 
 

ge 72 svn © (a) Vhs euh says Tht eins “Decpolen abd

ds (am 2 pt’ 8 Lhaf- why Ver
cunwls fy Lr 1 fluid of flr wotlt males fuimsxl Lo post
aay bk Ceol but fhe chuechass of Chueisfrevs clos parol
z CS Albus” ; wVoly, : 4
tates of fhe nations . (Jas. ‘1: 4)
Ts Nii eh such A Lecotd ~ ¢rtar i+ houestly Le saccl
Hueck Huss haseclly Adheos to the Bible 2

 

 

 

 

AN
\C 3/

 

am pags 49
Bab y lous the Gaeat

 

 

i & “ — oN ~
NIDA HS A A(Ss OLD eX CS eo Kare Noo > at > frla

4 ‘ 3
la i Kysceasw Yad’ (% . Os 6*S -16° U2 4-9 MAS

 

 

False Ps ligunas As A ushole.

 

SZ z As ‘e

 

@® Brey. lows the GaAcat is hk pw pM opel

  

Case 5:15-qve®

 
@

 

 

 

 

Z Z2 -s- ! ZZ Ltl fe dead Ov tidly mew -
) 7
epeoh LAE _Gbrunf beled whe sits ort HAANY Ar Fests dl prop lds L
path whe Pee Kings L politien! euleas| oF Hue meth
te iat ant ts thoes who twhrhit pe

 

Stee os zes mrtrols cA pvwk wtth Ths wis ot Ads Finprcation
she : Wed Ci 2
My stacy a Babylos ths Grea, pre mother sf the herelats
Aad oF the lisa uetiig Haings o¥ tis _zanth. Zevaletrvow 1847
Arles that “sha gloss Fiszd AaesEl¥ pweb lived so sham lLetss
La Ku tey :

@ Te if sat taut Hat p12 oleminant Ralmiaus

 

 

 

 

political Bulees Fue poss Awa Min heet a\ Quviel , Phesg ly this

  

 

 

 

- 2.5 3c1 e\ wa FYROM j ZC : psopls < Te it
not Also tous ‘ ¥ 2 i pas fox dsys » VA
S usl > blu.
Sinope vere heel.

 

 

 

nr a S

Geet without dg Loy 4

 

 

 

mw LY 42 6 ch w
s ‘f Vv,

Case 5:15-cv-00066-MR_ Document 42 Filed 11/19/18 Page 21 of 27

 
 

 

 

 

 

 

 

 

 

Elowa twe to Awd otorwizerc)

Réluion wecess Ly e

 

 

 

 

Case 5:15-cv-00066-MR Gy 42 Filed 11/19/18 Page 22 of 27
 

aktsn

 

 
    
 

 

 

Lows a
Hersh to all ab +hab.
SVE = Ss Bills =Gquwe
it Must Lo Deg Anitzed .
S rar Les At 5 wel TS

 

 

 

Zz L3Lis sot b
/ : COSLIG
s Zz = g nw 2 -
root s1E.
Cc

 

==
+> oblicatrour hrtled 2

Resp VYoursslyves jal
] é }
ons loys

 

Athos pap Zo
os J”

x4
© Al INE A YL 5 tes C Wish ware Avard Wield Wye

Case 5:15-cv-00066-MR_ Document 42 Filed 11/19/18 Page 23 of 27

 
+

p « .
Us rh, Ba y low thes Gaszat ‘ ths wold snp LR af Pals
¢ slissous Darol the Most Llnel ait } ny AM a 2 > Axe a a

—Gedls wreck, "was Poumcl fhe Lol of pdasyshets Avi of
$ f pF Al, AQ3s.£ 2, y

Odd FHS Abt, o Bos. ANE thd FS Crh eri & “Lect aut ol Axx.

my,  proglé. Lev. [Tio Wiz, 4 2y.
at ff | aa

 

 

 

py AT tegageh 23?

® Abdrchoss inp Ba by lows Lhd be ‘

 

 

 

2st SL pAkrsenph 7!
ld “FOF TE

A) Sf: vitunl clenmwesss

fat Seely , Kawpiy spiritually clerrl pazot wet frxiug |

hug Lace ches L culth Fass.

 

 

eas GT bd rrtth, LO
7 7 4

SZ
Louday , wt Ls feos L’ Dyess Lhe must he CAE tel

; pio Ts BECOME conlaniaabsal by Pals ULLare shi? L Arsf10us
__ # ersantial ps hs 2 Geol Rt fhe jetlliumes of Paks

/
t ons t L J. ee Cut =

Case 5:15-cv-00066-MR_ Document 42 Filed 11/19/18 Page 24 of 27

ry

 
é
s . 10 PLL PTS 2

 

 

Sf pi Lh piescuaph z Cow. sft Or 7
/ /
@) (ze! Gx phos Biri owshewah V2 eFULS those usta léy xp

Foce  Jtus es hig with Saks 2

ows S are eat. is x Jas

 

 

 

Zs, (cB: ‘ep Ake E
‘Zs _ Gofrhsnt__c AP but foaplizal Loat
3 Ss = a : w/e Jes Atval fa_Deshawal
Deh i Qi :
were Zz tlt write ah pe
2 Z Z iS, Px, 52-L£- ce) Ths
sso XZ Ai
. ; “
s : f yey

 

 

    

FL} “ : ~ het ISP 4

 

 

whe s SCHL - pdg tel
Liesl ns, Lele Joly ols ch fherr
é
hy stp 2 Lhesspl yw. Aly Ae 7,40)

 

 

Case 5:15-cv-00066-MR Document 42 Filed 11/19/18 Page 25 of 27

(z)

 
- gh
Whi fh OC olny oF Alovanr fae, 201%.

 

Modul? Bie fre

MAdehall jes Asus Dt, AFFinwt

 

 

‘ ths Po

s S cs

 

 

Pam A YL 4

 

VRA E. wet
Notary Public
L Alexander County |
_., State of North Carolina

My, 0 tO ir
~ o s ~ 20.2
1.£55 , SE PB ALLOY
/

My Com misstan 2x

 

 

 

 

 

 

 

 

 

 

 

Case 5:15-cv-00066-MR_ Document 42 Filed 11/19/18 Page 26 of 27

 
Lo Ziti PizAls ph Seve

 

 

hess by Ce Lu ZY L Lvsf- On Shes gli. o Li LE
Fac Goin Af aes by EFS Appeal, J pinablex ge
AEE Levit fe 5) Avil CL they Jitan Lhd fre bobcat pou
published a Lue Ll) rte Pove Bible por Derek
/ Saety yo anes L, Ny pol sebauel 2 Marnprespecl ny
at- Nhat RE x Jal ps ppt yt an Yo _be Aaudbawut>
Molto w fs Sum Mey of eben LINS Sooty real
pas LaF Pallas’, Vln i) 5. Wet ) Piiest- class
DI ie SEF Lote: e

 

 

Das Hea HA. STZIN
Aftones ey Gesacee |
sf Jvonater zB. Aicel
“de Ses Ptok- At fesisy Lemon /
Me Ce State Bree No. 216 4/
MVC Devt: yA Ous hes
Pale ately Sax fis!
VAP Pox £29
Lakers, MeL 27662-0629

 

 

Case 5:15-cv-00066-MR Document 42 Filed 11/19/18 Pagd2@atat E

 
